Dear Mr. Endom:
This office is in receipt of your opinion request directed to Attorney General Richard P. Ieyoub dated August 7, 1992.  The request has been assigned to me for research and reply.
The issue presented under the facts related in your request is stated as follows:
     "An individual is appointed to fill a vacancy on the Orleans Parish School Board because of the suspension of a member after conviction of a felony offense.  Is that individual eligible in the next election as a candidate for the office to which he is appointed?"
We answer in the affirmative.  The individual in question was appointed to perform the duties of that office pursuant to the mandate of LSA-R.S. 42:1411(C), which states:
     "During this period of suspension, another person shall be appointed to perform the official acts, duties, and functions of that office during the period of suspension."
Pertinent to this individual's eligibility to run for that office to which he was appointed is LSA-R.S. 42:1411(D), which states:
     "No person appointed under the provisions of this Section shall be eligible in the next election as a candidate for the office to which he is appointed, except as provided in R.S. 18:602(E)(1)".  (Emphasis added).
LSA-R.S. 18:602(E)(1) removes the ineligibility for office contemplated under LSA-R.S. 42:1411(D) where an appointment to a parish school board is made after a person has been convicted for a felony offense and has been suspended.  The statute provides, in pertinent part:
     "If any member of a parish or city school board is removed or suspended from office pursuant to the provisions of R.S. 42:1411, except in the parish of Jefferson, the person appointed to fill the vacancy or to perform the official acts, duties, and functions of that office during the period of suspension shall be eligible in the next election as a candidate for the office to which he is appointed." LSA-R.S. 18:602(E)(1)(b); (Emphasis added).
It is the opinion of this office that this appointed representative is eligible to be a candidate in the next election for the same office of the Orleans Parish School Board.
We hope this interpretation of the law will be helpful to you. Should you have further inquiries, please contact our office.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0116E